Stacy, O. J.,
after, stating tbe case: Considering tbat it is as much tbe duty of tbe master to exercise care in providing the servant with reasonably safe means and methods of work, such as proper assistants for performing bis task, as it is to furnish him a safe place and proper tools and appliances, we see no distinguishing difference in principle between tbe instant case and Bradford v. English, 190 N. C., 742, 130 S. E., 705, and Pigford v. R. R., 160 N. C., 93, 75 S. E., 860. Tbe judgment of nonsuit, therefore, entered herein, will be reversed on authority of these recent decisions.
Reversed.